NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             22-MAR-2022
                                             07:52 AM
                                             Dkt. 84 OCOR

                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF DM


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FC-J NO. 0101376)


                    SECOND ORDER OF CORRECTION
                    (By: Ginoza, Chief Judge)

          IT IS HEREBY ORDERED that the Memorandum Opinion in
Case Number CAAP-XX-XXXXXXX, entered on January 28, 2022, is
hereby corrected as follows:
          1.   At page 4, line 7, change second "Minor" to "CW"
so that the line should read as follows:
          tackled Minor again. CW became aware he had been
     stabbed


          2.   At page 4, second full paragraph, line 2, change
"Beach" to "Bush" so that the line should read as follows:
          testified that he is CW's friend, was at Hau Bush the
     night of


          3.   At page 5, line 5, change "Beach" to "Bush" so
that line will read as follows:
          Bush with a couple of friends, including Hunter, CW,
     and EO on
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          4.   At page 5, last paragraph, line 2, change "Beach"
to "Bush" so that line will read as follows:
          not know Minor. EO testified that he was at Hau Bush
     on the

           5.   At page 6, last paragraph, line 6, change "Beach"
to "Bush" so that line will read as follows:
           cars at Hau Bush when they arrived, and it was pitch
     black


          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
          DATED: Honolulu, Hawai#i, March 22, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge




                                  2